I would
like to extend the sincerest condolences of the people
and Government of the Eastern Republic of Uruguay to
the victims of Hurricane Katrina, as well as to all the
citizens of the world, men and women, old and young,
who are victims of natural disasters, of the fury of
nature, which is showing us that it will no longer be
abused by mankind.
I come from Uruguay, a small South American
country, whose main wealth is its vocation for peace,
its drive for freedom and the democratic commitment
that its people have been forging for generations.
I convey the greetings of the people and
Government of Uruguay to this forum, which is the
broadest, most representative and most important
forum in the world today. It is a greeting that is
demanding, committed and hopeful.
The greeting is demanding because we are living
at a very particular time in the history of mankind. In
fact, at very few moments in history have we seen
circumstances so rich in paradoxes and so poor in
paradigms as the present one. Never before has
mankind had at its disposal such scientific and
technological progress and such a significant cultural
heritage to guarantee a life in dignity. However, never
before has mankind suffered so much inequality,
intolerance and uncertainty.
We know that we have reached this point, but we
are uncertain about where we are heading. We cannot
be passive witnesses to the situation; no one can wash
his hands of his own problems nor of problems that
seem remote. We cannot resign ourselves to a future
that is an unchanging extension of the present. There is
no reason whatsoever to give up the hope of a utopia,
without which darkness could be our fate.
Our greeting is committed because we all bear the
responsibility, which we cannot abdicate, of being the
masters of our own lives and the architects of our own
futures. This task is a road on which neither privileges
nor condemnations are allowed; we are all travelling
on an equal footing. Nor does this road permit
shortcuts. History is neither a gallery of national heroes
nor a calendar of outstanding events: history is made
by people day by day.
In this context, we upon whom our peoples have
conferred the task of governing have a very demanding
responsibility ahead of us. And that is because
governing means managing with efficiency and
transparency: it means articulating in a democratic
fashion this rich and complex network that is society.
But to govern means also to envisage the future and to
call upon people to build that future among all and for
all.
Our greeting is hopeful as well. Although we do
not overlook the risks, the difficulties and the limits
within the national, regional and global contexts, we
believe in human beings, we believe in society. We
believe in democracy as a means to govern but also as
a human impulse and as a state of society.
Although I said this during our statement at the
High-level Plenary Meeting which took place in this
same Hall a few hours ago, I wish to reiterate before
the Assembly that the Eastern Republic of Uruguay
reaffirms the principles that have characterized its
foreign policy.
First is the firm commitment to peace,
sovereignty, democracy and solidarity. When I speak
about peace, democracy, solidarity and freedom I
would like to recall that six days ago marked the thirty-
second anniversary of the occasion when a man gave
his life defending peace, democracy and freedom. I
would like thus to pay tribute to Salvador Allende.
The second principle is the firm rejection of any
kind of terrorism, violence and discrimination. The
third is the inalienable right of every State to safe and
stable borders and to be completely free to exercise its
sovereignty and self-determination, and fourth is
respect for international law as the best guarantee of
the sovereignty of peoples and their peaceful
coexistence.
28

The fifth principle is non-alignment and non-
intervention in affairs that come under the domestic
jurisdiction of States. Sixthly, we reaffirm
multilateralism as a means to strengthen international
law, enhancing the role of the United Nations. Seventh,
we acknowledge the indivisibility of all human rights,
be they political, social, economic, civil or cultural,
including those of a collective nature such as the right
to development and to a safe environment.
In conformity with these principles, Uruguay first
of all deems it necessary to move forward with the
reforms that will allow the United Nations to fully
fulfil its commitments. Because such reforms are of a
complex nature, they should be undertaken with a
sense of history and with political will, and without
hegemonic intentions.
Secondly, Uruguay renews its commitment to the
Millennium Goals, which in our country means the
design and implementation of a system of integrated
and global social policies that address the poverty and
destitution suffered by almost one million Uruguayans
and that, at the same time, are part of a strategy of
change and development.
Thirdly, Uruguay reiterates its will to continue
participating in United Nations peacekeeping
operations and will contribute its efforts to improving
the security and the conditions of service of those
missions.
We also express our support for the Secretary-
Generalís initiative to create a Peace Commission, to
which, we believe, Uruguay could contribute,
continuing its support for peacekeeping missions and
the expertise acquired in rebuilding devastated
countries.
There is no peace in intolerance and terrorism, no
freedom in poverty, and no democracy in inequality. It
is crucial to reject every expression of violence, but
before rejecting it, it must be avoided by attacking its
roots.
This is quite simply because every human being,
simply by being human, has the right to live in dignity.
Societies where there is a contrast between an opulent
few and a neglected majority are not prosperous.
Societies where to be born is a problem, to be young is
suspect, to get an education and a job is a privilege and
to grow old is a curse have no future. This is the way
we see it in Uruguay. We have learned this from those
generations that preceded us in building a country that,
though it has its own unique features, is not atypical of
nor alien to the Latin American context.
While it is true that the first half of the last
century was a favourable period for Uruguay, it is also
true that - due to a combination of external
circumstances and domestic structural weaknesses -
the last fifty years were a period of economic
deterioration, impoverishment and even an institutional
breakdown in 1973.
We Uruguayans regained democracy in 1985, and
the current Government, which took office exactly 200
days ago, is working hard to heal the wounds
dictatorship caused through human rights violations.
We are not hostages to the past, but Uruguayan society
needs to know the truth about what happened to ensure
that never again will it happen - never again.
Nevertheless, with the commitments that we have
assumed to Uruguayan society - whose will is our
mandate ó the Government of which I am head is
promoting changes: changes which are necessary,
possible, responsible and gradual, changes with
political and social support, changes that do not
overlook reality but do not give up on the dream of a
Uruguay with human development, with productive
economic growth and with a safe environment, a
Uruguay fully integrated into its own region and into
the international arena. We are not starting from
scratch, but we have a lot to do to achieve this utopia,
the dream of which motivates us as a nation.
In conclusion, this is exactly what I wished to
convey to members on behalf of the Government and
the people of the Eastern Republic of Uruguay: far
away, in the forgotten southern part of South America,
there is a country that does not resign itself to
difficulties, that is building its own destiny and that,
faithful to its tradition, wishes to join in building a
better world, working alongside all our dear brethren,
the citizens of the world.